MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                        FILED
this Memorandum Decision shall not be                              Apr 20 2016, 9:28 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dustin Hinz,                                             April 20, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1508-CR-1067
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina R.
Appellee-Plaintiff                                       Klineman, Judge
                                                         The Honorable Marshelle
                                                         Broadwell, Commissioner
                                                         Trial Court Cause No.
                                                         49G17-1505-CM-17039



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1067| April 20, 2016        Page 1 of 6
                                             Case Summary
[1]   Heather Deal suffered injuries during a domestic dispute with Dustin Hinz.

      The State charged Hinz with four class A misdemeanor batteries. Hinz was

      convicted of all four counts at a bench trial. The trial court merged counts I, II,

      and III and sentenced Hinz on counts I and IV. On appeal, Hinz argues that he

      acted in self-defense and that there is insufficient evidence to support his

      convictions. We disagree and affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the convictions demonstrate that in May 2015 Deal

      and Hinz lived together with their two-year-old son. Their son had been placed

      in Child Protective Services’ custody, and both Hinz and Deal were subject to

      monthly drug screens. On May 15, 2015, Hinz and Deal went to a community

      center to request assistance with getting the water in their house turned back on.

      When they returned home, Deal told Hinz that she was going to her ex-

      husband’s house to take a shower and wash some clothes. Deal asked if he

      wanted to join her, and Hinz declined. Deal finished at her ex-husband’s

      house and went to pick up a carry-out lunch for Hinz and herself. While Deal

      was out she received a text from Joy, her caseworker from the Department of

      Child Services. Joy let Deal know that she would be arriving at her house soon

      for a drug screen and would wait for her in the driveway. When Deal got

      home, Joy asked her if she thought Hinz would comply with his drug screen.

      Deal went to check with Hinz, who was sleeping. Hinz became very hostile; he

      threw a blanket across the room and started screaming and yelling that Deal

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1067| April 20, 2016   Page 2 of 6
      was a “cheating whore.” Tr. at 19. Joy tested Hinz and Deal for drugs and

      then left the residence.


[3]   Deal went into the living room to eat her lunch while Hinz continued to rant

      that she did nothing but cheat on him and that he was tired of being there. Deal

      repeatedly asked Hinz to gather his things and leave. Deal lit a cigarette, which

      Hinz took from her, so she went into the bedroom and lit another cigarette.

      Hinz then grabbed a knife, pulled Deal’s hair, and struck her in the face. He

      told Deal that she was “really going to regret throwing [him] out.” Id. at 22.

      Hinz followed Deal as she escaped to the living room. Using one hand, Hinz

      grabbed Deal’s arms and held them over her head against the wall; using his

      other hand, Hinz held a knife against her throat. Deal screamed as she

      struggled, which caused redness, bruising, and scratches on her neck. Deal

      finally escaped and ran through the kitchen to her car.


[4]   Hinz followed her outside, picked up a hammer, and continued to threaten

      Deal by swinging the hammer erratically until she climbed out the passenger

      window of her car. When Deal was out of the car, Hinz struck her in the face

      with the hammer, causing a blood blister on her lip and a dark bruise on her

      chin. Deal went back into the house to retrieve her phone; she tried calling the

      police but her phone had died. Believing that Hinz had left, Deal returned to

      her car to charge her phone. Hinz returned, grabbed her cell phone out of her

      hand, and slapped her in the chest. Deal went into the house and did not return

      to her car until Hinz left.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1067| April 20, 2016   Page 3 of 6
[5]   Officer Robert Chandler of the Indianapolis Metropolitan Police Department

      responded to a call from Deal’s neighbors. En route, he saw Hinz walking

      away from the residence carrying a black bag and a hunting knife. Officer

      Chandler waited for backup before arresting Hinz, and then proceeded to the

      residence to speak with Deal. Officer Chandler asked Deal questions

      repeatedly because she was crying and could not focus on what she was trying

      to say or piece everything together.


[6]   The State subsequently charged Hinz with class A misdemeanors: domestic

      battery (count I), battery resulting in bodily injury (count II), domestic battery

      (count III), and battery resulting in bodily injury (count IV). The trial court

      found Hinz guilty as charged, merged counts I, II, and III, and sentenced Hinz

      on counts I and IV.


                                     Discussion and Decision
[7]   Hinz contends that his actions were in self-defense and thus there is insufficient

      evidence to support his battery convictions.

              When reviewing a challenge to the sufficiency of the evidence
              underlying a criminal conviction, we neither reweigh the
              evidence nor assess the credibility of witnesses. The evidence—
              even if conflicting—and all reasonable inferences drawn from it
              are viewed in a light most favorable to the conviction. “[W]e
              affirm if there is substantial evidence of probative value
              supporting each element of the crime from which a reasonable
              trier of fact could have found the defendant guilty beyond a
              reasonable doubt.” A conviction can be sustained on only the
              uncorroborated testimony of a single witness, even when that
              witness is the victim.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1067| April 20, 2016   Page 4 of 6
       Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (citations omitted).


[8]    “A valid claim of self-defense is a legal justification for an otherwise criminal

       act.” Henson v. State, 786 N.E.2d 274, 277 (Ind. 2003). To prevail on a claim of

       self-defense, a defendant must establish that he was in a place where he had a

       right to be, did not provoke, instigate, or participate willingly in the violence,

       and had a reasonable fear of death or great bodily harm. Kimbrough v. State, 911
N.E.2d 621, 635 (Ind. Ct. App. 2009). The standard of review for a challenge

       to the sufficiency of evidence to rebut a claim of self-defense is the same as the

       standard for any sufficiency of the evidence claim. Id. The State has the

       burden of negating at least one of the necessary elements. Id. The State can

       rebut the defendant’s claim of self-defense by relying on the evidence of its case-

       in-chief. Id.


[9]    Hinz testified to telling Officer Chandler that Deal hit him first, kicked him in

       his genitals, pushed him down the stairs, swung a hammer at him, tried to run

       him over with her car, and threatened him with a gun. Officer Chandler

       testified that Hinz did not mention anything about a hammer, being kicked in

       the genitals, or being threatened with a gun. Tr. at 82. Officer Chandler also

       stated that if Hinz had given him that information, it would have been in his

       report. Id.


[10]   At trial, Deal claimed that Hinz was the initial aggressor. Id. at 19. She

       testified that he pulled her hair, struck her in the face, held a knife to her throat,

       and hit her in the face with a hammer which caused redness, bruising, and


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1067| April 20, 2016   Page 5 of 6
       scratches on her face and neck. Photographic evidence of Deal’s injuries was

       introduced at trial. She acknowledged that she might have hit Hinz, but only

       because she was trying to break free from his grasp.


[11]   The State provided sufficient evidence to rebut Hinz’s claim of self-defense. In

       essence, Hinz requests us to reweigh the evidence and judge witness credibility,

       which is for the trier of fact. Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App.

       2015), trans. denied. Consequently, Hinz’s claim of self-defense fails and we

       affirm his convictions.


[12]   Affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1067| April 20, 2016   Page 6 of 6